GOSHORN, J.
Richard Leone appeals the denial of his 3.850 motion. In so doing, he returns to this court for at least the sixteenth time relating to his 1985 conviction for two counts of capital sexual battery of two children under eleven years old. We are also aware of at least four appearances in other state courts relating to the same convictions.
In Leone v. State, 657 So.2d 26 (Fla. 5th DCA 1995), we denied his petition for writ of habeas corpus as an abuse of process and warned him that “[e]nough surely is enough.” Accordingly, we dismiss this appeal as frivolous and an abuse of process. The clerk is directed to reject any further pleadings not reviewed and signed by an attorney licensed to practice in this state. Leone is expressly cautioned that his gain time will be forfeited if he files any more frivolous appeals, pleadings, petitions, or motions. Rivera v. State, 728 So.2d 1165 (Fla.1998), petition for cert. filed, No. 98-8366, — U.S. -, — S.Ct. -, — L.Ed.2d - (Mar. 3, 1999); Hall v. State, 698 So.2d 576 (Fla. 5th DCA 1997), review granted, 718 So.2d 168 (Fla.1998); O’Brien v. State, 689 So.2d 336 (Fla. 5th DCA), review denied, 697 So.2d 511 (Fla.1997).
APPEAL DISMISSED.
DAUKSCH and W. SHARP, JJ„ concur.